tcmemo_2003_69 united_states tax_court michael d keown and rosann c keown petitioners v commissioner of internal revenue respondent docket no 16173-02l filed date michael d keown and rosann c keown pro sese wendy s harris for respondent memorandum opinion chiechi judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioners resided in henderson nevada at the time they filed the petition in this case on date petitioners filed jointly a federal_income_tax tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure and tax due of dollar_figure although petitioners attached to their joint_return form 1040-v payment voucher reflecting a payment of dollar_figure they did not remit any such payment with that return on date respondent assessed petitioners’ tax as well as any penalties and interest as provided by law for their taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 2although the court ordered petitioners to file a response to respondent’s motion petitioners failed to do so on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liabil- ity for on or about september october and date and january and date petitioners sent respondent payments totaling dollar_figure with respect to petitioners’ unpaid liability for petitioners did not make any payments after date with respect to that unpaid liability on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to their taxable_year on date in response to the notice_of_intent_to_levy petitioners filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioners attached inter alia a document to their form petitioners’ attachment to form that contained state- ments contentions arguments and requests that the court finds to be frivolous and or groundless on date a settlement officer with respondent’ sec_3petitioners’ attachment to form contained statements contentions arguments and requests that are similar to the statements contentions arguments and requests contained in the attachment to form filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg copeland v commissioner tcmemo_2003_46 smith v commis- sioner tcmemo_2003_45 appeals_office settlement officer held an appeals_office hearing with petitioner michael d keown mr keown with re- spect to the notice_of_intent_to_levy at the appeals_office hearing the settlement officer gave mr keown form_4340 certif- icate of assessments payments and other specified matters with respect to petitioners’ taxable_year on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to mr keown and a separate notice_of_determination to ms keown we shall refer collec- tively to those two notices as petitioners’ notices of determina- tion an attachment to each such notice_of_determination stated in pertinent part what is the issue the taxpayers requested a hearing under the provisions of sec_6330 to contest the intent to levy notice letter lt-11 verification of legal and procedural requirements the secretary has provided sufficient verification that all legal and procedural requirements have been met appeals has reviewed computer transcripts verifying the assessment an assessment was made and the taxpayers were issued notice_and_demand letters by regular mail to the taxpayers’ last_known_address as required under sec_6303 they neglected or refused to pay the notices required under sec_6331 and sec_6330 were combined 4petitioner rosann c keown ms keown did not appear at the appeals_office hearing held on date in letter lt-11 dated which was mailed certified to the taxpayers’ last_known_address the taxpayers responded with form request for a collection_due_process_hearing which was received the taxpayers’ appeal was timely the taxpayers are entitled to judicial review appropri- ately tc520 was input staying collection this is a levy issue only no notice_of_federal_tax_lien has been filed the taxpayer appeared in person for his collection_due_process_hearing his spouse chose to work instead of coming to the hearing settlement officer mike freitag conducted the hearing and settlement officer donna fisher was also in attendance at the hearing the taxpayer was asked if he had any recording devices he said he did not have one and was again reminded that no recording of appeals hearings was allowed settlement officer mike freitag has had no prior in- volvement with respect to these tax_liabilities issues raised by the taxpayer the taxpayer and his wife timely filed their joint income_tax return for showing taxable earnings attaching their w-2 forms and showing tax due on the return at the hearing the taxpayer was asked to point out any irregularities in the making of the assessment he stated he couldn’t point out any irregularities and thought that the return was correct at the time of filing but continued with his non-filer arguments when the taxpayers were mailed letter lt-11 final notice-notice of intent to levy and notice of your right to a hearing the taxpayers responded with form attaching several page sic of non-filer argu- ments at the hearing appeals provided the following docu- ments a b a copy of the memorandum of stating audio and stenographic recordings of appeals cases will no longer be allowed copies of the forms to which the forms c d e certificate of assessment are annexed for the period in dispute a copy of sec_6673 of the i r c showing that the tax_court can impose sanctions of up to dollar_figure when a taxpayer institutes litiga- tion before it primarily for delay or based on a frivolous position a copy of the case davis v comm t c memo sic in which it shows that the court imposed sanctions of dollar_figure against the taxpayer for raising frivolous arguments in a cdp case a copy of the case perry v comm t c memo sic in which the court imposed sanctions of dollar_figure against the taxpayer for raising frivolous arguments in a cdp case upon receipt of the first court opinion he stated the courts were a separate issue and when appeals tried to explain that the court could impose sanctions he stated that would be like squeezing the turnip the taxpayer was asked if he were sic interested in collection alternatives such as an offer_in_compromise or an installment_agreement and was reminded that all returns due to date must be appropriately filed for an offer to be considered or for an installment agree- ment according to irs computer records the taxpayers have not filed returns for the taxpayer claims the returns have been filed showing zero income he was asked if he had wages and he said yes but stated he did not believe that wages were taxable_income and he was unwilling to discuss collection alternatives collection issues could not be discussed with rosann keown as she did not attend the hearing the taxpayer raised no non-filer issues the informa- tion previously submitted by the taxpayers was re- viewed and rosann keown raised no non-filer issues balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the taxpayers received their required notices at the hearing appeals raised collection alternatives with michael keown but he was not interested given the taxpayers’ continued non- compliance the government should be allowed to proceed with its proposed enforcement action its intent to levy lacking the taxpayers’ cooperation the proposed collection action balances the need for efficient collection with the taxpayer’s sic concern that any collection action be no more intrusive than necessary discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regard- ing the questions raised in respondent’s motion a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly placed at issue the court will review the matter on a de novo basis 114_tc_604 114_tc_176 although petitioners did not receive a notice_of_deficiency with respect to their taxable_year the contentions that petitioners raised at their appeals_office hearing and in their petition with respect to petitioners’ unpaid liability for are that they had no statutory income to report that wages are not income and that no section makes them liable for tax the court finds those contentions to be frivolous and groundless we now turn to the remaining issues that petitioners raised at their appeals_office hearing and in the petition with respect to petitioners’ notices of determination which we shall review for abuse_of_discretion sego v commissioner supra goza v commissioner supra we find all those remaining issues to be frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in petitioners’ notices of determination with respect to peti- tioners’ taxable_year in respondent’s motion respondent requests that the court require petitioners to pay a penalty to the united_states pursu- ant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioners advance we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioners’ contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent 5we note that petitioners allege in the petition that by not allowing petitioner to make an adequate record of the cdp hearing respondent violated sec_7521 we shall not address petitioners’ allegation that is because assuming arguendo that sec_7521 were applicable in the case of an appeals_office hearing under sec_6330 the record does not establish that petitioners complied with the requirement of sec_7521 that they present respondent with their request to make an audio recording of their appeals_office hearing in advance of that hearing
